 Fill in this information to identify the case:

  Debtor 1        Stephen James Schoonover

  Debtor 2        Andrea Christine Schoonover

 United States Bankruptcy Court for the: Northern District of Ohio

 Case number :     18-60415-rk



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                  12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of               Citibank, N.A., as trustee for CMLTI Asset Trust                          Court claim no.                                       7
     creditor:                                                                                       (if known):
     Last 4 digits of any number                                                                     Date of payment change:                   07/15/2020
     you use to identify the debtor's                                     4998                       Must be at least 21 days after date of
     account:                                                                                        this notice

                                                                                                     New total payment:                         $597.87
                                                                                                     Principal, interest, and escrow, if any


Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ]     No
      [X]      Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                     Describe the basis for the change. If a statement is not attached, explain why:

                              Current escrow payment: $136.36                             New escrow payment: $147.72



Part : 2     Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?
      [X]     No
      [ ]     Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If
                   a notice is not attached, explain why:

                      Current interest rate:                                     New interest rate:
                      Current Principal and interest payment:                    New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [X]     No
       [ ]       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                       agreement. (Court approval may be required before the payment change can take effect).
                       Reason for change:
                              Current mortgage payment:                                   New mortgage payment:




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                     page 1


             18-60415-rk                Doc          FILED 06/05/20              ENTERED 06/05/20 07:57:08                     Page 1 of 6
Debtor 1 Stephen James Schoonover                                                   Case number (if known)           18-60415-rk
                First Name              Middle Name          Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:

[ ]      I am the creditor.

[X]      I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


          /S/Christopher Giacinto                                                                            6-5-2020
                                                                                          Date
    Signature



Print:                       Christopher Giacinto                              Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                 Email              PLGinquiries@padgettlawgroup.com




Official Form 410S1                                                 Notice of Mortgage Payment Change                                            page 2


                18-60415-rk                Doc        FILED 06/05/20           ENTERED 06/05/20 07:57:08                           Page 2 of 6
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

                                                                                                   5th
on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________ day of

June, 2020.



                                                    /S/ Christopher Giacinto

                                                    ___________________________________
                                                    CHRISTOPHER GIACINTO
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    PLGinquiries@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                                    page 3


         18-60415-rk    Doc     FILED 06/05/20      ENTERED 06/05/20 07:57:08           Page 3 of 6
                               SERVICE LIST (CASE NO. 18-60415-rk)

Debtor
Stephen James Schoonover
2815 Broken Sword Road
Bucyrus, OH 44820

Co-Debtor
Andrea Christine Schoonover
2815 Brokensword Road
Bucyrus, OH 44820

Attorney
Douglas L. Thrush
13 Park Avenue W
#314
Mansfield, OH 44902-1714

Trustee
Dynele L Schinker-Kuharich
Office of the Chapter 13 Trustee
200 Market Avenue North, Ste. LL30
Canton, OH 44702




Official Form 410S1                  Notice of Mortgage Payment Change                     page 4


           18-60415-rk   Doc   FILED 06/05/20    ENTERED 06/05/20 07:57:08   Page 4 of 6
                                                                     Representation Of Printed Document
                                                                                                                       ESCROW ACCOUNT
                                                                                                                    DISCLOSURE STATEMENT
     PO Box 619063                                                                                          Loan Number:
     Dallas, TX 75261-9063                                                                                  Analysis Date:                                          04/06/2020
                                                                                                            Customer Service            1-800-495-7166
                                                                                                            Monday-Thursday 8:00 a.m. to 9:00 p.m. CT
                                                                                                            Friday            8:30 a.m. to 5:00 p.m. CT
            STEPHEN SCHOONOVER                                                                              Saturday         10:00 a.m. to 4:00 p.m. CT
            ANDREA C SCHOONOVER
            2815 BROKENSWORD RD                                                                                                 PRESENT PAYMENT              NEW PAYMENT
                                                                                                                                                         effective 07/15/2020
            BUCYRUS OH 44820-9730
                                                                                                            Principal & Interest              $450.15                 $450.15
                                                                                                            Escrow Payment                    $136.36                 $147.72
                                                                                                            Escrow Shortage                     $0.00                   $0.00
                                                                                                            Optional Insurance                  $0.00                   $0.00
                                                                                                            Other                               $0.00                   $0.00
                                                                                                            Total                             $586.51                 $597.87

                                                                        ESCROW ANALYSIS STATEMENT
 At least once every 12 months Fay Servicing, LLC analyzes your escrow account, in accordance with federal regulations, to ensure we collect sufficient funds to pay escrow items
 when they are due. The escrow account analysis below is an estimate of the activity that will occur in your escrow account over the next 12 months. The analysis will show if you
 currently have a shortage or overage in your account. This amount will be accounted for in your new monthly escrow payment unless there is an overage amount over $50. In this
 case, the full amount of the overage will be refunded to you.

      UNDERSTANDING YOUR MONTHLY                                                      PROJECTED ESCROW ACTIVITY FOR THE NEXT 12 MONTHS
        ESCROW PAYMENT AMOUNT                                                      PAYMENTS   PAYMENTS                        PROJECTED                                            REQUIRED
                                                                 MONTH            TO ESCROW FROM ESCROW     DESCRIPTION         BALANCE                                            BALANCE
  1. Projected Monthly Escrow Payment
                                                                                                                                 STARTING BALANCE                 -788.88                636.48
  The section titled “Projected Escrow Activity for the
  Next 12 Months” is a schedule that represents all               Jul-20                147.72                   .00                                              -641.16                784.20
  anticipated payments to and from escrow for the                 Aug-20                147.72                   .00                                              -493.44                931.92
  coming year. First, we take the total of all Projected          Sep-20                147.72                   .00                                              -345.72              1,079.64
  Payments from Escrow (a) and divide it equally over 12          Oct-20                147.72                   .00                                              -198.00              1,227.36
  months to determine your Projected Monthly Escrow               Nov-20                147.72                682.00             HOMEOWNERS I                     -732.28                693.08
  Payment: $1,772.72 / 12 months = $147.72.                       Dec-20                147.72                545.36             COUNTY 1ST                 (c) -1,129.92            (b) 295.44
  2. Escrow Surplus/Shortage                                      Jan-21                147.72                   .00                                              -982.20                443.16
                                                                  Feb-21                147.72                   .00                                              -834.48                590.88
  The minimum escrow balance required in your account             Mar-21                147.72                   .00                                              -686.76                738.60
  is known as the Required Low Point. This is noted as
                                                                  Apr-21                147.72                   .00                                              -539.04                886.32
  (b) under “Projected Escrow Activity for the Next 12
  Months”. The Required Low Point is set in accordance            May-21                147.72                   .00                                              -391.32              1,034.04
  with your mortgage contract, state law or federal law.          Jun-21                147.72                545.36             COUNTY 2ND                       -788.96                636.40
  Mortgage Insurance, if any, is not included in the
  Required Low Point calculation. Next, we compare the            TOTAL             $1,772.64         (a) $1,772.72
  Projected Low Point (c) to the Required Low Point (b) to
  determine the overage/surplus:
  You have a surplus of $952.36 because the Projected
  Low Point (c) of -$1,129.92 plus the escrow
  adjustment* is more than the Required Low Point of
  $295.44.
  *An Escrow Adjustment of $2,377.72, scheduled to be
  repaid through the bankruptcy, is included in this
  calculation.
  If the surplus is less than $50.00, it will be spread to the
  low point “the minimum escrow balance required”,
  which could be spread equally up to 12 months and
  automatically reduce your monthly payment accordingly.
  Otherwise, if your loan is contractually current, we will
  3. New Monthly Escrow Payment
  Principal & Interest                              $450.15
  Escrow Payment                                    $147.72
  Escrow Shortage                                     $0.00
  Optional Insurance                                  $0.00
  Other                                               $0.00
  Total                                             $597.87
  Effective Date                                 07/15/2020



                                                                              IMPORTANT MESSAGES
 ACH Debit Borrowers: You have previously authorized Fay Servicing, LLC, to automatically debit your bank account each month for the amount of your monthly payment of principal, interest,
 and escrow (if applicable). Please note the amount of your next ACH debit will be changed (increase/decrease) to reflect the amount of your new monthly payment as reflected herein. Fay
 Servicing, LLC, is authorized to debit your bank account each month until you provide written or oral notice to stop. Termination request must be received by Fay Servicing, LLC, at least
 three (3) business days prior to your next scheduled debit.
 Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that purpose. To the extent your original obligation was discharged, or is subject to an automatic stay
 under the United States Bankruptcy Code, this is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose personal liability. Our office
 hours are Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. - 5 P.M., and Saturday 10 A.M. - 4 P.M. CST. Call today: 1-800-495-7166. NMLS ID# 88244. NC residents: Fay Servicing,
 LLC, NC Permit Number 112302, 425 S. Financial Pl., Suite 2000, Chicago, IL 60605-6011.




18-60415-rk                     Doc              FILED 06/05/20    ENTERED
                                                             Internet Reprint 06/05/20 07:57:08                                                                          Page 5 of 6
                                       ESCROW ACCOUNT DISCLOSURE STATEMENT
  Loan Number:                                        ACCOUNT HISTORY                                     Date: 04/06/2020

  This is a statement of actual activity in your escrow account from 11/01/2019 through 06/30/2020. This section provides
  last year's projections and compares it with actual activity.
  An asterisk (*) indicates a difference from a previous estimate either in the date or amount and may be caused by any of
  the following:
  • The actual amount of insurance or taxes paid since your last Escrow Analysis Statement was higher or lower than
       anticipated
  • Additional funds were applied to your escrow account
  • The time elapsed between payments to escrow and disbursement from escrow was shorter or longer than anticipated
       on your last Escrow Analysis Statement.

                       PAYMENTS                     DISBURSEMENTS                                      ESCROW BALANCE
  MONTH          PROJECTED      ACTUAL          PROJECTED       ACTUAL            DESCRIPTION       PROJECTED      ACTUAL

                                                                                BEGINNING BALANCE        0.00      -1,731.51
  11/19                            43.31                                                                 0.00 <    -1,688.20
  01/20                           417.76 *                         545.36       COUNTY 1ST               0.00      -1,815.80
  01/20                                  *                         682.00       HOMEOWNERS I             0.00      -2,497.80 <
  02/20                           104.44                                                                 0.00      -2,393.36
  03/20                           104.44                                                                 0.00      -2,288.92
  04/20                         1,772.68   E                                E                            0.00        -516.24
  05/20                           136.36   E                                E                            0.00        -379.88
  06/20                           136.36 * E                       545.36   E   COUNTY 2ND               0.00        -788.88

  TOTAL              $0.00     $2,715.35             $0.00      $1,772.72




18-60415-rk        Doc        FILED 06/05/20                 ENTERED 06/05/20 07:57:08                    Page 6 of 6
